DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 01/18/2022.
Claims 1 and 2 have been cancelled.
Claims 3-17 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 63/075708 under 35 U.S.C. 119(e) is acknowledged and granted.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "The present invention provides a solution for patent pooling through the use of a blockchain program.”  and the last sentence of the Abstract reads “The present invention is technology enabled and is a more comprehensive and valuable solution than existing pooling, aggregation or defensive models, providing significant benefits over the existing models.”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “The present invention provides” and “The present invention”. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 10 recites the functional claim limit “identify assets that substantially match the secondary asset search parameters;”. The term “substantially” makes it unclear a standard for how close of a match the secondary asset search parameters must be in order to identify assets. Additionally, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the cited claims are indefinite.
Claims 8 and 15 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 8 and 15 recites the functional claim limit “wherein program success is established and an associated program model when proven will enable financing for future programs on an equity funding basis at very early stages of the program”. The phrase “when proven” makes it unclear what standard used to determine when program model is “proven” and at what time period the step occures . Additionally, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the cited claims are indefinite. The recitation seems to be using metaphorical language rather than affirmative recitation of components. As such, the cited claims are indefinite.
Claims 8 and 15 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 8 and 15 recites the functional claim limit “wherein program success is established and an associated program model when proven will enable financing for future programs on an equity funding basis at very early stages of the program”. The phrase “at very early” is a relative term which renders the claim indefinite. Additionally, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the cited claims are indefinite.
Claims 9 and 16 and any claims which depend therefrom are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Regarding claims 9 and 16, the phrase "could be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  As such, the cited claim are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of patent pooling without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 3 and all claims which depend from it are directed toward an apparatus, and independent claim 10 and 17 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 3 comprises inter alia the functions or steps of “[a] distributed network for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets, said network comprising: 
	at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; 
	said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; 
	said hardware processor configured to execute the computer-readable program code, the code configured to: 
	autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio; 
	autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters; 
	receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset; 
	execute said smart contract and record ownership information related to the secondary asset, wherein transparent asset pricing based on entity size and asset and revenue profile for providing democratized asset availability for the public; and 
	a blockchain program enabling external users to access data external to said hardware processor satisfying said secondary search parameters”.
 
Claim 10 comprises inter alia the functions or steps of “[a] method for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets, said network comprising: 
	at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; 
	said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; 
	said hardware processor configured to execute the computer-readable program code, the code configured to: 
	autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio; 
	autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters; 
	receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset; 
	execute said smart contract and record ownership information related to the secondary asset, wherein transparent asset pricing based on entity size and asset and revenue profile for providing democratized asset availability for the public; and 
	a blockchain program enabling external users to access data external to said hardware processor satisfying said secondary search parameters”.

Claim 17 comprises inter alia the functions or steps of “[a] method for assessing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets, said network comprising:	at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor;	said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node;	said hardware processor configured to execute the computer-readable program code, the code configured to autonomously determine a risk criteria and secondary asset search parameters based on a first asset portfolio”.

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Patent pooling is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0013-0015] “Persons of ordinary skill in the art are able to understand that all or portions of the steps in the embodiments described above may be realized using programs instructing the relevant hardware, and said programs can be stored on computer-readable storage media, such as a read-only memory, hard disk or compact disc” [0022-0029]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 4-9 and 11-16, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 3-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17667400.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – “Adapted to”, “Adapted for” “Capable of”, “Sufficient to”, “FOR” doing something, “TO do something”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.
 
Claim Interpretation – “Whereby” (or “Wherein”) Clauses
Use of the phrase "whereby" or "wherein". A “whereby” or “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim [MPEP § 2111.04]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (PGPub Document No. 20040167843) in view of Rollins (PGPub Document No. 20170193619).
As per claim 3, Ma teaches a distributed network (distributed ledger) for executing asset (intellectual property/patents assets) availability (intellectual property rights/licensing) and aggregation of said asset availability into an asset pool ([0011] [0016] [Figure 5] “Automatic Ontology Induction”), the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets ([0072]), said network comprising:	at least one hardware processor ([0072]), a non-transitory machine-readable storage medium having an executable computer readable program code ([0214]), the at least one hardware processor;	said hardware processor configured to communicate between at least two nodes ([0066]), each node capable of communication with at least one other node ([0066] “Returning to FIG. 1, in some embodiments, the system 100 may include a blockchain network 111, having one or more nodes 112, which may be in communication with one or more servers 300, and/or client devices 4400 of the system 100. A node 112 may be a server 300 …”);	said hardware processor configured to execute the computer-readable program code ([0044]), the code configured to:	autonomously determine a risk criteria (attributes) ([0090] [0094]) and secondary asset search parameters (terms or data set
describing an intellectual property) based on a first asset portfolio (Merkle directed graph [0020] [0074-0081] related applications [Figure 18]);	autonomously communicate with and search a database of asset listings and identify assets that substantially match the secondary asset search parameters ([Figure 18, element 1804] [0132]);	receive by the distributed network a request to validate a smart contract that determines at least one rule associated with a purchase of the secondary asset ([0072] “In preferred embodiments, the system 100 may include one or more computer processors and/or client devices 4400 which may be configured by machine-readable instructions for providing services to a plurality of entities (users 101) through a network 105 which may comprise: at least  one distributed ledger subsystem configured to manage intellectual property information associated with the plurality of entities (IP Ledger blockchain database 109), using a Merkle directed acyclic graph 120; at least one digital policy server 3300 configured to manage intellectual property policies associated with a plurality of entities and integrated into  the functionality of the Merkle directed acyclic graph 120; at least one trust validation subsystem configured to authenticate the reputation among the plurality of entities based on predefined rules; and at least one broker subsystem configured to authenticate the workflow among the plurality of  entities based on predefined rules; and at least one accounting subsystem configured to authenticate the smart contract transactions among the plurality of entities based on predefined rules; a network manager server 3300 configured to communicate with one or more of the at least one intellectual property distributed ledger subsystem 109, one or more of the at least one digital policy server subsystem 3300, one or more of the at least one trust validation subsystem, one or more of the at least one workflow broker subsystem, the at least one geographical location subsystem, the at least one smart contract accounting subsystem and the plurality of entities to provide the services” [0127 0129 140 0147] purchase);	execute said smart contract and record ownership information related to the secondary asset ([0111] “… Auditing information for the access to information may be recorded in the IP Ledger blockchain database 109 (intellectual property distributed ledger)” [0158] [0190] “Another example of an alternative embodiment of the present invention may comprise a blockchain to record intellectual property ownership …”); and	a blockchain program (transparency search engine) enabling external users to access data external to said hardware processor satisfying said secondary search parameters ([0128 - 0132] [Figure 18, element 1804]).

Ma does not explicitly teach that the transparent asset pricing based on entity size and asset and revenue profile for providing democratized asset availability for the public.

Rollins teaches facilitation of secure intellectual property transactions which use blockchain smart contract research wherein transparent asset pricing based on entity size and asset and revenue profile for providing democratized asset availability for the public ([0074] Note that the phrase “for providing democratized asset availability for the public” is a statement of intended use or intended result and not a positive recitation of a structural or functional claim limit.)

It would have been obvious to one skilled in the art at the time of filing to have combined the pricing structure as found in Rollins with the intellectual property system of Ma in order to better assess potential risk of transactions involving intellectual property. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, 
Ma teaches  the distributed network of claim 3, wherein said smart contract is recorded on a blockchain ([0017] “A system and methods for managing intellectual property using a blockchain are provided … encapsulated software trust objects, licensing royalty smart contracts with auditable payment tracking …”).

As per claim 5, 
Ma teaches  the distributed network of claim 3, wherein said asset pool consists essentially of intellectual property holdings ([0003] [0017]).

As per claim 6, 
Ma teaches  the distributed network of claim 5, wherein said intellectual property holdings consists essentially of patents ([0004] [0120] [0140]).

As per claim 7, 
Ma teaches  the distributed network of claim 3, wherein contracted cash flow enables funding for financing royalty stream payments, and wherein discounts would vary based on underlying credit quality and associated licensing terms ([0160] [0202] [0208] [Figure 19] The phrase “wherein contracted cash flow enables funding for financing royalty stream payments, and wherein discounts would vary based on underlying credit quality and associated licensing terms” is a statement of intended use or intended result and not a positive recitation of a functional or structural claim limit.).

As per claim 8, 
Ma teaches  the distributed network of claim 7, wherein program success is established and an associated program model when proven will enable financing for future programs on an equity funding basis at very early stages of the program ([0188] [0190] [0194] The phrase “wherein program success is established and an associated program model when proven will enable financing for future programs on an equity funding basis at very early stages of the program” is a statement of intended use or intended result and not a positive recitation of a functional or structural claim limit.).

As per claim 9, 
Ma teaches  the distributed network of claim 8, wherein additional financing of alternative models (payment models) could be made available which could result in a single payment, partial payment or other hybrid structures ([0190] The phrase “wherein additional financing of alternative models could be made available which could result in a single payment, partial payment or other hybrid structures” is a statement of intended use or intended result and not a positive recitation of a functional or structural claim limit.).

As per claim 10, Ma teaches a method ([Title] [0017]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 11, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/20/2022